UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 Commission file number:000-53453 ASPECT GLOBAL DIVERSIFIED FUND LP Organized in Delaware IRS Employer Identification No.:72-3236572 c/o Steben & Company, Inc. 2099 Gaither Road, Suite 200, Rockville, Maryland 20850 (240) 631-9808 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company.See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): oLarge accelerated filer oAccelerated filer oNon-accelerated filer xSmaller Reporting Company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo x Part I:Financial Information Item 1.Financial Statements Aspect Global Diversified Fund LP Statements of Financial Condition March 31, 2010 (Unaudited) and December 31, 2009 (Audited) March 31, December 31, Assets Equity in broker trading accounts Cash $ $ Net unrealized gain (loss) on open futures contracts ) Net unrealized gain (loss) on open forward currency contracts ) Interest receivable Deposits with brokers Cash and cash equivalents Government sponsored enterprise notes, at fair value Total assets $ $ Liabilities and Partners’ Capital (Net Asset Value) Liabilities Administrative expenses payable – General Partner $ $ Commissions and other trading fees on open contracts General Partner management fee payable Trading Advisor management fee payable Selling Agent fees payable – General Partner Broker dealer servicing fee payable – General Partner Broker dealer custodial fee payable – General Partner Offering expenses payable – General Partner Redemptions payable Subscriptions received in advance Total liabilities Partners’ Capital (Net Asset Value) General Partner Units – 4,011.5691 units outstanding at March 31, 2010 and December 31, 2009 Series A Units –125,207.4541 units and 110,813.7773 units outstanding at March 31, 2010 and December 31, 2009, respectively Series B Units –112,316.5292 units and 104,085.6268 units outstanding at March 31, 2010 and December 31, 2009, respectively Series I Units –116,139.1920 units and 112,253.4442 units outstanding at March 31, 2010 and December 31, 2009, respectively Total partners’ capital(net asset value) Total liabilities and partners’ capital (net asset value) $ $ The accompanying notes are an integral part of these financial statements. 1 Aspect Global Diversified Fund LP Condensed Schedule of Investments March 31, 2010 (Unaudited) Description Fair Value % of Partners’ Capital (Net Asset Value) Long U.S. Futures Contracts Agricultural $ % Energy % Interest rate ) )% Metal % Stock index % Net unrealized gain on open long U.S. futures contracts % Short U.S. Futures Contracts Agricultural % Energy % Interest rate ) )% Metal ) )% Net unrealized gain on open short U.S. futures contracts % Long Foreign Futures Contracts Agricultural ) )% Interest rate LIF 3M Euribor (420 contracts, Sep 2010 - Sep 2012) % Other % Stock index % Net unrealized gain on open long foreign futures contracts % Short Foreign Futures Contracts Agricultural % Interest rate % Net unrealized gain on open short foreign futures contracts % Net unrealized gain on open futures contracts $ % U.S. Forward Currency Contracts Long $ % Short ) )% Net unrealized loss on open U.S. forward currency contracts ) )% Foreign Forward Currency Contracts Long % Short % Net unrealized gain on open foreign forward currency contracts % Net unrealized gain on open forward currency contracts $ % No individual futures or forward currency contract position constituted greater than one percent of net asset value. Accordingly, the number of contracts and expiration dates are not presented. The accompanying notes are an integral part of these financial statements. 2 Aspect Global Diversified Fund LP Condensed Schedule of Investments December 31, 2009 (Audited) Description Fair Value % of Partners’ Capital (Net Asset Value) Government Sponsored Enterprise Notes Face Value Maturity Date $ 3/30/10 Federal Home Loan Bank discount note (not callable), 1.10% $ % Total government sponsored enterprise notes (cost:$2,009,778) $ % Long U.S. Futures Contracts Agricultural $ % Currency ) )% Energy % Interest rate ) )% Metal ) )% Stock index % Net unrealized loss on open long U.S. futures contracts ) )% Short U.S. Futures Contracts Agricultural ) )% Energy % Interest rate % Metal ) )% Net unrealized loss on open short U.S. futures contracts ) )% Long Foreign Futures Contracts Agricultural % Interest rate (1) ) )% Stock index % Net unrealized loss on open long foreign futures contracts ) )% Short Foreign Futures Contracts Agricultural % Interest rate % Net unrealized gain on open short foreign futures contracts % Net unrealized loss on open futures contracts $ ) )% U.S. Forward Currency Contracts Long $ ) )% Short % Net unrealized gain on open U.S. forward currency contracts % Foreign Forward Currency Contracts Long % Short ) )% Net unrealized loss on open foreign forward currency contracts ) )% Net unrealized loss on open forward currency contracts $ ) )% (1)No individual futures or forward currency contract position constituted greater than one percent of partners’ capital (net asset value). Accordingly, the number of contracts and expiration dates are not presented. The accompanying notes are an integral part of these financial statements. 3 Aspect Global Diversified Fund LP Statements of Operations For the Three Months Ended March 31, 2010 and 2009 (Unaudited) Three Months Ended March 31, Trading Gain (Loss) Net realized gain (loss) $ ) $ Net change in unrealized gain (loss) ) Brokerage commissions ) ) Net gain (loss) from trading ) Net Investment Loss Income Interest income Expenses General Partner management fee Trading Advisor management fee Selling Agent fees – General Partner Broker dealer servicing fee – General Partner Broker dealer custodial fee – General Partner Offering expenses – General Partner Administrative expenses – General Partner Total expenses Administrative and offering expenses waived ) ) Net total expenses Net investment loss ) ) Net Income (Loss) $ $ ) General Partner Series A Series B Series I Three Months Ended March 31, 2010 Increase in net asset value per Unit $ Net income per Unit $ (based on weighted average number of units outstanding) Weighted average number of Units outstanding Three Months Ended March 31, 2009 Decrease in net asset value per Unit $ ) $ ) $ ) $ ) Net loss per Unit $ ) $ ) $ ) $ ) (based on weighted average number of units outstanding) Weighted average number of Units outstanding The accompanying notes are an integral part of these financial statements. 4 Aspect Global Diversified Fund LP Statements of Cash Flows For the Three Months Ended March 31, 2010 and 2009 (Unaudited) Cash flows from operating activities Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities Net change in unrealized (gain) loss ) Changes in U.S. Treasury securities — ) Interest receivable ) ) Commercial paper — Government sponsored enterprise notes ) Administrative expenses payable – General Partner Commissions and other trading expenses payable on open contracts 90 General Partner management fee payable Trading Advisor management fee payable Trading Advisor incentive fee payable — ) Selling Agent fees payable – General Partner Broker dealer servicing fee payable – General Partner Broker dealer custodial fee payable – General Partner Offering expenses payable – General Partner Net cash provided by (used in) operating activities ) Cash flows from financing activities Subscriptions Subscriptions received in advance Redemptions ) ) Net cash provided by financing activities Net increase in cash and cash equivalents Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ End of period cash and cash equivalents consists of Cash in broker trading accounts $ $ Cash and cash equivalents Total end of period cash and cash equivalents $ $ Supplemental disclosure of cash flow information Prior period redemptions paid $ $ Prior period subscriptions received in advance $ $ Supplemental schedule of non-cash financing activities Redemptions payable $ $ The accompanying notes are an integral part of these financial statements. 5 Aspect Global Diversified Fund LP Statements of Changes in Partners’ Capital (Net Asset Value) For the Three Months Ended March 31, 2010 and 2009 (Unaudited) General Partner Series A Series B Series I Units Amount Units Amount Units Amount Units Amount Total Three Months Ended March 31, 2010 Balance at December 31, 2009 $ Net income Subscriptions — — Redemptions — — ) Balance at March 31, 2010 $ Three Months Ended March 31, 2009 Balance at December 31, 2008 $ Net loss ) Subscriptions — — Redemptions — ) ) ) Balance at March 31, 2009 $ Net Asset Value Per Unit General Partner Series A Series B Series I March 31, 2010 $ December 31, 2009 March 31, 2009 December 31, 2008 The accompanying notes are an integral part of these financial statements. 6 Aspect Global Diversified Fund LP Notes to Financial Statements (Unaudited) 1. Organization and Summary of Significant Accounting Policies Description of the Fund Aspect Global Diversified Fund LP (“Fund”) was formed as a Delaware Limited Partnership on March 23, 2007, and commenced investment operations on September 1, 2008.The Fund issues units of limited partner interests (“Units”) in four series: Series A, Series B, Series C and Series I, which represent units of fractional undivided beneficial interest in and ownership of the Fund.Only Series A, B and I Units are offered by the fund.Series A, B and I Units will be re-designated as Series C Units after the Fee Limit has been reached.The Series C Units are identical to these other Units except that the Series C Units only incur the Trading Advisor management fee, Trading Advisor incentive fee, brokerage expenses, General Partner management fee and administrative expenses. The Fee Limit is the total amount of selling agent commissions, broker dealer servicing fees paid to the selling agents, payments for wholesalers, payments for sales conferences, and other offering expenses that are items of compensation to FINRA members (but excluding among other items, the production and printing of prospectuses and associated envelopes, folders and printed pieces provided with the prospectuses, as well as various legal and regulatory fees) paid by particular Series A, B or I Units when it is equal to 10.00% of the original purchase price paid by holders of those particular Units. The Fund uses a commodity trading advisor to engage in the speculative trading of futures and other financial instruments traded in the United States (U.S.) and internationally.The Fund does not currently use options or swaps as part of its trading system, but may employ them in the future. The Fund is a registrant with the U.S. Securities and Exchange Commission (“SEC”) pursuant to the U.S. Securities Act of 1933, as amended, (“1933 Act”) and the U.S. Securities Exchange Act of 1934, as amended, (“1934 Act”).As a registrant, the Fund is subject to the regulations of the SEC and the disclosure requirements of the 1933 Act and the 1934 Act.As a commodity pool, the Fund is subject to the regulations of the U.S. Commodity Futures Trading Commission (“CFTC”), an agency of the U.S. government, which regulates most aspects of the commodity futures industry; rules of the National Futures Association (“NFA”), an industry self-regulatory organization; rules of Financial Industry Regulatory Authority (“FINRA”), an industry self-regulatory organization; and the requirements of commodity exchanges where the Fund executes transactions. Additionally, the Fund is subject to the requirements of its futures broker and Interbank market makers through which the Fund trades. Steben & Company, Inc. (“General Partner”) is the general partner of the Fund and a Maryland corporation registered with the CFTC as a commodity pool operator and a commodities introducing broker, and is registered with the SEC as an investment advisor and a broker dealer.Additionally, the General Partner is a member of the NFA and FINRA.The General Partner manages all aspects of the Fund’s business and serves as one of the Fund’s selling agents. Aspect Capital Limited (“Trading Advisor”) is currently the Fund’s sole trading advisor.The Trading Advisor utilizes the Aspect Diversified Program (“Trading Program”), a proprietary, systematic trading system that deploys multiple trading strategies utilizing derivatives that seeks to identify and exploit directional moves in market behavior to a broad and diversified range of global markets including (but not limited to) equity indices, currencies, interest rate instruments, energy products, metals and agricultural commodities. Significant Accounting Policies Financial Accounting Standards Board Accounting Standards Codification The Fund follows accounting standards established by the Financial Accounting Standards Board (“FASB”) to ensure consistent reporting of financial condition, results of operation and cash flows in conformity with accounting principles generally accepted in the U.S.The accounting standards are embodied in the FASB Accounting Standards Codification, which became effective for periods ending on or after September 15, 2009. 7 Use of Estimates Preparing financial statements in conformity with accounting principles generally accepted in the U.S. requires management to make estimates and assumptions that affect the amounts reported in the financial statements and accompanying notes.Actual results could differ from those estimates. Revenue Recognition Futures, options on futures and forward currency contracts are recorded on a trade date basis, and gains or losses are realized when contracts are liquidated.Unrealized gains and losses on open futures and forward currency contracts (the difference between contract trade price and fair value) are reported in the statements of financial condition as net unrealized gain or loss, as there exists a right of offset of any unrealized gains or losses.Any change in net unrealized gain or loss from the preceding period is reported in the statements of operations.Interest income earned on investments in commercial paper, U.S. Treasury securities, government sponsored enterprise notes and other cash and cash equivalent balances is recorded on the accrual basis. Fair Value of Financial Instruments Financial instruments are carried at fair value, the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants.Assets and liabilities carried at fair value are classified and disclosed in the following categories: Level 1 – Fair value is based on unadjusted quoted prices in active markets that are accessible at the measurement date for identical instruments.Financial instruments utilizing Level 1 inputs include exchange-traded derivatives and money market funds. Level 2 – Fair value is based on quoted prices for similar instruments in active markets and inputs other than quoted prices that are observable for the financial instrument, such as interest rates and yield curves that are observable at commonly quoted intervals using a market approach.Financial instruments utilizing Level 2 inputs include forward currency contracts and government sponsored enterprise notes. Level 3 – Fair value is based on valuation techniques in which one or more significant inputs are unobservable.The Fund has no financial instruments utilizing Level 3 inputs. U.S. Treasury securities are recorded at amortized cost plus accrued interest, which approximates fair value based on bid and ask quotes for identical instruments.Commercial paper and government sponsored enterprise notes are recorded at amortized cost plus accrued interest, which approximates fair value based on bid and ask quotes for similar, but not identical, instruments.As such, U.S. Treasury securities are classified within Level 1 and commercial paper and government sponsored enterprise notes are classified within Level 2. The investments in money market funds, included in cash and cash equivalents in the statements of financial condition, and futures contracts, all of which are exchange-traded, are valued using quoted market prices for identical assets and are classified within Level 1.The fair values of forward currency contracts are based upon third party quoted dealer values on the interbank market and are classified within Level 2. Derivative Instruments Effective January 1, 2009, the Fund adopted new guidance issued by FASB regarding derivatives and hedging.The Fund’s derivative contracts are comprised of futures and forward currency contracts.These derivative contracts are recorded in the statements of financial condition as assets measured at fair value and the related realized and change in unrealized gain (loss) associated with these derivatives is recorded in the statements of operations.The Fund has considered the counterparty credit risk related to all its futures and forward currency contracts and does not deem any counterparty credit risk material at this time.The Fund does not designate any derivative instruments as hedging instruments. Cash and Cash Equivalents Cash and cash equivalents include highly liquid investments with original maturities of three months or less at the date of acquisition that are not held for sale in the ordinary course of business.The Fund maintains cash and cash equivalents balances at Newedge USA, LLC and Newedge Group (U.K. Branch) (collectively “NUSA”), UBS Financial Services, Inc. (“UBS”) and Bank of America.At March 31, 2010, cash and cash equivalents balances held at NUSA, UBS and Bank of America were $8,683,033, $7,389 and $27,639,166, respectively.The Fund is at risk to the extent that it maintains balances with such institutions in excess of insured limits; however, the Fund does not believe it is exposed to any significant credit risk. 8 Brokerage Commissions Brokerage commissions include other trading fees and are charged to expense when contracts are opened and closed. Redemptions Payable Redemptions payable represent redemptions that meet the requirements of the Fund and have been approved by the General Partner prior to period-end.These redemptions have been recorded using the period-end net asset value per Unit. Income Taxes The Fund prepares calendar year U.S. and applicable state and local tax returns.The Fund is not subject to federal incometaxes as each partner is individually liable for his or her allocable share of the Fund’s income, expenses and trading gains or losses.The Fund evaluates the tax positions taken or expected to be taken in the course of preparing the Fund’s tax returns to determine whether the tax positions are more-likely-than-not to be sustained when examined by the applicable tax authority.Tax positions not deemed to meet the more-likely-than-not threshold would be recorded as a tax benefit or expense and liability in the current year.Management has determined there are no material uncertain income tax positions through March 31, 2010.All of the Fund’s income tax returns remain subject to federal, state or local income tax examinations. Foreign Currency Transactions The Fund has certain investments denominated in foreign currencies.The purchase and sale of investments and income and expenses are translated at the rates of exchange prevailing on the respective dates of such transactions.The Fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in market prices of investments held.Such fluctuations are included with the net realized and unrealized gain (loss) on such investments. Reclassification Certain amounts in the 2009 financial statements have been reclassified to conform to the 2010 presentation without affecting previously reported partners’ capital (net asset value). Subsequent Events The Fund has evaluated subsequent events for potential recognition and/or disclosure through the date the financial statements were issued. 2. Fair Value Disclosures The Fund’s assets and liabilities measured at fair value on a recurring basis are summarized in the following tables by the type of inputs applicable to the fair value measurements. At March 31, 2010 Level 1 Level 2 Total Equity in broker trading accounts: Net unrealized gain (loss) on open futures contracts $ $
